Name: Council Regulation (EEC) No 3283/88 of 24 October 1988 confirming Commission Regulation (EEC) No 1857/88 instituting a system for the authorization of imports into France of footwear originating in South Korea and Taiwan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 291 /74 Official Journal of the European Communities 25. 10 . 88 COUNCIL REGULATION (EEC) No 3283/88 of 24 October 1988 confirming Commission Regulation (EEC) No 1857/88 instituting a system for the authorization of imports into France of footwear originating in South Korea and Taiwan THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), as last amended by Regulation (EEC) No 3982/86 (2), and in particular Article 15 (5) and (6) thereof, Whereas, by its Regulation (EEC) No 1857/88 (3), the Commission instituted a system for the authorization of imports into France of footwear originating in South Korea and Taiwan ; Whereas one Member State referred the said Regulation to the Council on 26 July 1988 ; Whereas it appeared from the Council's discussions that the situation which led the Commission to adopt the said Regulation still exists ; whereas maintenance of the measures in question is therefore justified ; Whereas, in accordance with Article 15 (6) Regulation (EEC) No 288/82, the Council should therefore confirm Commission Regulation (EEC) No 1857/88 , HAS ADOPTED THIS REGULATION ; Article 1 Commission Regulation (EEC) No 1857/88 is hereby confirmed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 30 June 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 24 October 1988 . For the Council The President Th. PANGALOS (') OJ No L 35, 9 . 2. 1982, p. 1 . (*) OJ No L 370, 30 . 12. 1986, p . 29 . (3) OJ No L 166, 1 . 7. 1988, p. 6 .